DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 August 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is described that the “dental component” includes ”at least one indexing section” in line 6, indicating that the dental component can have one indexing section. But, in lines 8-9, it is described that the “at least two guiding sections is configured to guide the other dental component about the longitudinal axis towards the next indexing section”, which it is indicating that it is needed at least two indexing section, so that the guiding sections can guide the dental component towards the next indexing section. So, the two limitations contradict each other if only one indexing section is used, making the description confusing, making the claim indefinite. 
For examination purposes, the recitation will be treated as if the dental component includes at least two indexing section, to comply with the second statement of lines 8-9 of the claim as described above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Ophuysen (EP 2601906 A1).






[AltContent: ][AltContent: textbox (At least two guiding section including a coronally facing guiding surface)][AltContent: arrow][AltContent: textbox (Coronal end)]
[AltContent: arrow][AltContent: textbox (Mounting contact surface)][AltContent: ][AltContent: ][AltContent: textbox (One radially facing support surface)][AltContent: ][AltContent: arrow][AltContent: textbox (Two boundary lines)][AltContent: ][AltContent: arrow][AltContent: textbox (Interface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least one indexing section)][AltContent: textbox (Mating surface)][AltContent: arrow][AltContent: textbox (At least one guiding section including an apically facing guiding surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least one indexing section)][AltContent: arrow][AltContent: textbox (Interface)][AltContent: arrow][AltContent: textbox (Apical end)]
    PNG
    media_image1.png
    329
    347
    media_image1.png
    Greyscale

[AltContent: ][AltContent: textbox (Mounting contact surface)][AltContent: ][AltContent: ][AltContent: textbox (Two guiding surface portions)]
    PNG
    media_image2.png
    301
    344
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Other dental component)][AltContent: arrow][AltContent: textbox (Dental component)][AltContent: arrow][AltContent: textbox (Internal thread)][AltContent: arrow][AltContent: textbox (Dental screw)][AltContent: arrow][AltContent: textbox (Interface)]
    PNG
    media_image3.png
    683
    290
    media_image3.png
    Greyscale


Regarding claim 1, Van Ophuysen discloses a dental component (20) (see Fig. 3 above) for a dental assembly (see Fig. 8 above) including: 
a coronal end, an apical end, and a longitudinal axis (5) extending between the coronal end and the apical end (see annotated Fig. 3 above), and 
an interface (21 or 41 for contacting the implant 80 and 31 or 51 for contacting the abutment 60) configured to assemble to an other dental component (60) (see annotated Fig. 3 and 8 above), the interface including: 
at least one indexing section (25 or 45 for the implant and 33 for the abutment) configured to rotationally lock the dental component (20) to the other dental component (60), 
at least two guiding sections configured to guide the other dental component (60) about the longitudinal axis (5) towards the next indexing section (see annotated Fig.  3 above), the at least two guiding sections and the at least one indexing section forming an undulating surface about the longitudinal axis of the dental component (see Fig. 3 above on the guiding section that engages the abutment, and see the undulation in the cross section shown in Fig. 4 above),
wherein the at least two guiding section and the at least one indexing section alternate about the longitudinal axis (see annotated Fig. 3), and 
the guiding section includes an apically facing and a coronally facing guiding surface (see annotated Fig.  3 above).
Regarding claim 2, Van Ophuysen discloses a tangent to at least a portion of the guiding surface (23, 53) has a slope towards the next indexing section about the longitudinal axis. (See Fig. 3 that the guiding section has a slope/angle towards the longitudinal axis of the dental component)
Regarding claim 3, Van Ophuysen discloses that the interface (41) further includes 
	a mating surface (see annotated Fig. 3 above) configured to transferring forces in a direction of the longitudinal axis (5) of the dental component (at least part of the forces between the dental components are transfer in the direction of longitudinal axis, 
the mating surface facing in a same direction as the guiding surface (see annotated Fig. 3 above)) and extending about the longitudinal axis (5), 
wherein at least a portion of the mating surface is arranged radially next to one of the that at least two guiding sections and the at least one indexing section (see the guiding section and the indexing section on the lower portion of the dental component are next to the mating surface in Fig. 3 above)
Regarding claim 4, Van Ophuysen discloses that each indexing section (see annotated Fig. 3 above) is defined between two boundary lines (see annotated Fig. 3 above, see the top and bottom curves adjacent to the indexing section of the coronal portion of the dental component on one side), each of the two boundary lines being adjacent to the guiding surface (see annotated Fig. 3 above, see the top and bottom curves adjacent to the indexing section of the coronal portion of the dental component on the out portion side), 
wherein the two boundary lines define two boundary points along a profile of the at least one indexing section and a tangent to any one of the two boundary points has a larger absolute slope than any tangent to a profile of the at least two guiding sections (see annotated Fig. 3 above where the boundary points).  
Regarding claim 5, Van Ophuysen discloses that the tangent to each of the two boundary points has an absolute angle to the longitudinal axis in a range of 00 to 100. (See Fig. 3 above where the two boundary lines are curved, including boundary points where the tangent can have an angle from 0 to 10 degrees)
Regarding claim 6, Van Ophuysen discloses that each of the two boundary lines is part of an indexing surface (see Fig. 3 above).
Regarding claim 8, Van Ophuysen discloses that the guiding surface of the at least two guiding sections has two guiding surface portions and a mounting contact surface (52) situated between the two guiding surface portions (see Fig. 3, 4 and 8 above, where the surface 52 extends to the guiding surface above from the indexing section), 
wherein the mounting contact surface is parallel to a plane perpendicular to the longitudinal axis (5) (see annotated Fig. 3 above).  
Regarding claim 9, Van Ophuysen discloses that the two guiding surface portions each have at least one tangent, wherein the tangents of the two guiding surface portions at the same location along the longitudinal axis have the same absolute slope but different signs (see cross-sectional view in annotated Fig. 4 above, where each absolute slope extends in opposed directions, one in to the right and the other one to the left, which are considered different signs).  
Regarding claim 10, Van Ophuysen discloses that the interface further includes at least one radially facing support surface (46), the support surface (46) being located radially inwards in relation to the at least one indexing section and the at least two guiding sections or forms the extremity of the interface (see annotated Fig. 3 above).  
Regarding claim 11, Van Ophuysen discloses that the mating surface is frustoconical along its entire extension about the longitudinal axis.  (See annotated Fig. 3 above)
Regarding claim 12, Van Ophuysen discloses that the dental component for the dental assembly being a dental implant (80), an abutment (60).  (See annotated Fig. 8 above and [0003])
Regarding claim 13, Van Ophuysen discloses a dental assembly for mounting a
prosthesis (see Fig. 8 above), the dental assembly including:
the dental component (20) according to claim 1 with at least a part of the interface facing apically as a coronal dental component for the other dental implant (80) component; and the dental component according to claim 1 with at least a part of the interface facing coronally as an apical dental component for the other dental component (60).
Regarding claim 14, Van Ophuysen discloses a dental screw (90) configured to fixate the dental assembly (see annotated Fig. 8 above), the dental screw (9) having a predetermined length (see Fig. 8, the dental screw has a predetermined length), 
wherein the apical dental component includes an internal thread (see annotated Fig. 8 above), the internal thread being arranged along a portion of the longitudinal axis of the apical dental component so that it can only be engaged by the dental screw (9) if the apically facing interface of the coronal dental component (80) and the coronally facing interface of the apical dental component (60) are arranged at a final position (see Fig. 8 above).  
Regarding claim 15, Van Ophuysen discloses that at the final position, one of the at least two guiding sections of one of the coronal dental component or the apical dental component is at a distance to the at least one indexing section of the other one of the coronal dental component or the apical dental component. (See Fig. 8 above, where the guiding section of element 20 is at distance of the indexing section of the abutment (60) and of the implant (80))

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrhof (US 20120251976 A1).
[AltContent: textbox (Distance)][AltContent: textbox (Dental screw)][AltContent: ][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Apical dental component)][AltContent: textbox (Coronal dental component)][AltContent: arrow]
    PNG
    media_image4.png
    337
    468
    media_image4.png
    Greyscale


[AltContent: ][AltContent: textbox (Radially facing support surface)][AltContent: textbox (At least one indexing section)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Guiding surface portions )][AltContent: ][AltContent: ][AltContent: textbox (Mounting contact surface)][AltContent: textbox (Apical end)][AltContent: ][AltContent: textbox (Interface in the abutment)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Mating surface)][AltContent: textbox (At least two guiding sections )][AltContent: arrow][AltContent: textbox (Another Dental component)][AltContent: arrow][AltContent: textbox (Dental component)][AltContent: ][AltContent: textbox (Coronal end)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    401
    389
    media_image5.png
    Greyscale


[AltContent: textbox (Apical and coronal facing surfaces)][AltContent: arrow][AltContent: textbox (One guiding section)][AltContent: ][AltContent: ][AltContent: textbox (Another Dental component)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Two boundary lines)][AltContent: arrow][AltContent: textbox (Interface)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: textbox (Tangent)][AltContent: textbox (Mating surface)][AltContent: ][AltContent: connector]
    PNG
    media_image6.png
    332
    364
    media_image6.png
    Greyscale


Regarding claim 1, Mehrhof discloses a dental component for a dental assembly including: 
a coronal end, an apical end, and a longitudinal axis extending between the coronal end and the apical end (see annotated Fig. 16a above), and 
an interface configured to assemble to an other dental component, the interface including:
at least one indexing section configured to rotationally lock the dental component to the other dental component (see annotated Fig. 16a and 16b above), and 
at least two guiding sections (see annotated Fig. 16a and 16b above, where the guiding sections are the surfaces on the sides of each of the indexing section) configured to guide the other dental component about the longitudinal axis towards the next indexing section, 
wherein the at least two guiding sections and the at least one indexing section alternate about the longitudinal axis (see annotated Fig. 16a above), the at least two guiding sections and the at least one indexing section forming an undulating surface about the longitudinal axis of the dental component (see Fig. 16a where the surface of the guiding sections form a sinusoidal shape), and 
wherein each of the at least two guiding sections includes an apically facing surface (see annotated Fig. 16a above).     
Regarding claim 2, Mehrhof discloses a tangent to at least a portion of the guiding surface has a slope towards the next indexing section about the longitudinal axis (see annotated Fig. 16a – where the space between each indexing section form a general triangular shape).
Regarding claim 3, Mehrhof discloses that the interface further includes a mating surface configured to transfer forces in a direction of the longitudinal axis of the dental component, the mating surface facing in a same direction as the guiding surface and extending about the longitudinal axis, wherein at least a portion of the mating surface is arranged radially next to one of the at least two guiding sections and the at least one indexing section (see annotated Fig. 16a and 16b above).
Regarding claim 4, Mehrhof discloses that each indexing section is defined between two boundary lines, each of the two boundary lines being adjacent to the guiding surface, wherein the two boundary lines define two boundary points along a profile of the at least one indexing section and a tangent to any one of the two boundary-2-Application No.: 16/638566Filing Date:February 12, 2020 points has a larger absolute slope than any tangent to a profile of the at least two guiding sections (see annotated Fig. 16b above).   
Regarding claim 5, Mehrhof discloses that the tangent to each of the two boundary points has an absolute angle to the longitudinal axis is of 00 (see annotated Fig. 16b above).
Regarding claim 6, Mehrhof discloses that each of the two boundary lines is part of an indexing surface.  
Regarding claim 8, Mehrhof discloses that the guiding surface of the at least two guiding sections has two guiding surface portions and a mounting contact surface situated between the two guiding surface portions, wherein the mounting contact surface is parallel to a plane perpendicular to the longitudinal axis (see annotated Fig. 16a above).
Regarding claim 9, Mehrhof discloses that the two guiding surface portions each have at least one tangent, wherein the tangents of the two guiding surface portions at the same location along the longitudinal axis have the same absolute slope but different signs (see annotated Fig. 16a).
Regarding claim 10, Mehrhof discloses that the interface further includes at least one radially facing support surface, the support surface being located radially inwards in relation to the at least one indexing section and the at least two guiding sections or forms the extremity of the interface (see annotated Fig. 16a).
Regarding claim 12, Mehrhof discloses that the dental component for the dental assembly being an abutment.  
Regarding claim 13, Mehrhof discloses a dental assembly for mounting a prosthesis, the dental assembly including: 
the dental component according to claim 1 with at least a part of the interface facing apically as a coronal dental component for the other dental component; and 
the dental component according to claim 1 with at least a part of the interface facing coronally as an apical dental component for the other dental component (see Fig. 16b above – where the interface includes surfaces in the contact areas between the implant dental component and the abutment dental component that some of the surfaces are facing apically to the other surfaces that are facing coronally).
Regarding claim 14, Mehrhof discloses further including a dental screw (40) configured to fixate the dental assembly (see annotated Fig. 7 above), the dental screw (40) having a predetermined length, wherein the apical dental component (20) includes an internal thread (see [0134, 0138] - , the internal thread being arranged along a portion of the longitudinal axis of the apical dental component so that it can only be engaged by the dental screw if the apically facing interface of the coronal dental component and the coronally facing interface of the apical dental component are arranged at a final position (see annotated Fig. 7, 16a, 16b above and [0134, 0138] -  where the screw pin 40 engage the screw surface in the internal cavity of the implant 20, providing a force between the apical and coronal surfaces between the abutment and the implant).  
Regarding claim 15, Mehrhof discloses that at the final position, one of the at least two guiding sections of one of the coronal dental component or the apical dental component is at a distance to the at least one indexing section of the other one of the coronal dental component or the apical dental component (see annotated Fig. 7 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772